Citation Nr: 0534627	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a June 1973 rating decision, which denied service 
connection for a low back disorder, was based on clear and 
unmistakable error.  

2.  Entitlement to an effective date earlier than May 14, 
2002, for the grant of service connection for a lumbar spine 
disability based upon grounds other than clear and 
unmistakable error in the rating decision of June 1973.

2.  Entitlement to a disability rating higher than 20 percent 
for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1973. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In connection with his appeal, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2005, and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  See 38 
C.F.R. § 20.700(e) (2005).  A transcript of the hearing is 
associated with the claims file.

At the September 2005 hearing, the veteran submitted 
additional written argument and a copy of a service medical 
record.  This evidence was forwarded to the Board by the RO.  
The RO did not reconsider the veteran's claim or issue a 
supplemental statement of the case (SSOC) prior to forwarding 
the evidence, however, the veteran signed a waiver of initial 
RO consideration of this evidence.  Therefore, the Board may 
properly consider it in the first instance.  Also at the 
September 2005 hearing, the veteran was granted an additional 
60 days to submit additional evidence.  That period has since 
expired and nothing else has been received.

The Board notes that, in addition to the veteran's allegation 
that the June 1973 rating decision contained CUE, he also 
made references to a later March 1980 rating decision, which 
also denied service connection for a lumbar spine disability.  
The veteran has stated that this decision contained gross 
errors; however he has not 
specifically raised a CUE claim.  In any event, the RO has 
not adjudicated a CUE claim based on the March 1980 rating 
decision, and that issue is not before the Board on appeal.  
If the veteran wishes to pursue such a claim, he should raise 
it first with the RO.


FINDINGS OF FACT

1.  The veteran has not alleged any specific error of fact or 
law in the June 1973 rating decision denying service 
connection for low back disability.

2.  Entitlement to service connection for a low back 
disability was denied in unappealed rating decisions dated in 
June 1973, March 1980 and February 1981.

3.  Subsequent to the February 1981 decision, no claim, 
formal or informal, seeking service connection for a low back 
disability, was received earlier than May 14, 2002. 

4.  The veteran's lumbar spine disability is manifested by no 
more than moderate symptomatology.  


CONCLUSIONS OF LAW

1.  The veteran has failed to raise a valid claim of clear 
and unmistakable error (CUE) in a June 1973 rating decision 
denying service connection for low back disability.  38 
U.S.C.A. § 5109A (West 2002); Fugo v. Brown, 6 Vet. App. 40 
(1993); Simmons v. Principi, 17 Vet. App. 104 (2003).

2.  An effective date earlier than May 14, 2002, for the 
grant of service connection for a lumbar spine disability is 
not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).

3.  The criteria for a disability rating higher than 20 
percent for a lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an earlier effective date for the 
grant of service connection for a low back disorder.  While 
the RO has adjudicated this as a single issue, it in fact 
addressed two separate bases of entitlement, i.e., a direct 
attack on the decision assigning the effective date and a 
collateral attack, CUE in the June 1973 decision denying 
service connection for low back disability.  The Board has 
addressed these as separate issues, primarily because the two 
bases of entitlement require different dispositions.  The CUE 
claim is being dismissed without prejudice, while the direct 
claim is being denied.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  The Court in Livesay held that CUE claims are 
not conventional claims, but rather are requests for revision 
of previous decisions.  A claim of CUE is not by itself a 
claim for benefits.  Thus, CUE is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to the 
veteran's CUE claim. 

With respect to the issue of the veteran's entitlement to an 
earlier effective date for the grant of service connection 
for a lumbar spine disability, the outcome of that claim 
hinges on evidence already of record.  No amount of 
additional development could change the outcome.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

With respect to the increased rating claim, the liberalizing 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable.  They provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the veteran 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The notice required by the VCAA and the implementing 
regulation was provided in June 2002 and February 2005 
letters from the RO to the veteran and his representative.  
The June 2002 letter provided most of the necessary 
information, but did not include notice that the veteran 
should provide any pertinent evidence in his possession.  
Such notice was not provided until the February 2005 letter.  

The Court has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (West 2005) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The veteran has pointed to no prejudice resulting from the 
timing of his VCAA notice, and there is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of the increased rating claim would have been 
different had complete VCAA notice been provided before the 
initial adjudication of the claim.  The Board is satisfied 
that any procedural errors in the RO's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that, even though the letters requested 
responses within 30 and 60 days respectively, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The veteran has been afforded appropriate VA examinations and 
service medical records and pertinent VA and private medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the increased rating claim.  The Board is also 
unaware of any such outstanding evidence.  Moreover, the 
veteran has been accorded the opportunity to present evidence 
and argument in support of his claim.  

The Board notes that in his substantive appeal and elsewhere, 
the veteran has contended that the VA examinations, in 
particular the February 2004 examination, were inadequate.  
He generally disagreed with that examiner's attitude towards 
him and with the way the examination was conducted.  The 
Board notes that the RO requested an addendum to the February 
2004 examination to clarify certain issues.  The February 
2004 examiner provided an addendum opinion in March 2004.  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  When considered together, the Board 
finds no basis on which to conclude that the examination was 
inadequate.  The examiner addressed the questions asked of 
him and provided evidence pertinent to the rating criteria.  
That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  

The veteran is not contending that his disability has gotten 
worse since the February 2004 examination.  Indeed, he has 
stated that it has been the same since he left service.  
Accordingly, the Board rejects the veteran's contention and 
the implied request that another examination be scheduled.  
See also Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . 
. "duty to assist" is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].

Accordingly, the Board will address the merits of the claims.  

Clear and Unmistakable Error

Legal Criteria

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous determinations which are final 
and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.104(a) (2005).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

In his September 2002 claim, his notice of disagreement, and 
in other submissions, the veteran has alleged that the June 
1973 rating decision was founded on CUE.  However, for 
reasons that will now be addressed, the Board finds that he 
has not in connection with the claim alleged specific errors 
of fact or law in that decision.  

In his October 2002 CUE claim (and notice of disagreement 
with the September 2002 rating decision), the veteran 
referred to findings of the September 2002 VA examiner, as 
well as a 1980 finding of his private physician, showing that 
his current low back disorder in fact existed at the time of 
his original 1973 claim.  He also submitted a letter dated 
April 21, 2004, from his private physician R.J.M., M.D., 
stating that it is possible that the veteran's current lumbar 
strain was a chronic condition that stemmed from an in-
service injury.  However, even if accepted as true, the 
veteran's contention, and the evidence submitted in support 
thereof, does not amount to CUE, because a determination that 
there was CUE must be based on the record and the law that 
existed at the time of the prior decision.  The September 
2002 and the February and December 1980 reports were not in 
existence in December 1973.  

In his January 2003 notice of disagreement, and in later 
statements, the veteran contends that the May 1973 VA 
examination was inadequate, that errors were made by the 
examining physician, and that his service medical records 
were not reviewed by the examining physician.  In his 
December 2003 substantive appeal, he stated that he "was not 
afforded a fair exam/evaluation."  In an August 2005 letter, 
he implied that the May 1973 examiner did not review X-ray 
reports that he had ordered in conjunction with the 
examination.  

There is no question that the RO had the veteran's service 
medical records at the time of the December 1973 rating 
decision, as those records were specifically discussed.  The 
May 1973 VA examiner stated that he did not have the 
veteran's records at the time the examination was performed.  
However, alleged errors in an examination cannot be the basis 
for CUE.  It is the actions and procedures of the RO that are 
at issue in a CUE claim.  This, in essence, is an allegation 
that the RO failed to assist the veteran or to adequately 
develop his claim.  It is well settled that allegations that 
VA failed in its duty to assist are, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ["an incomplete record, factually correct 
in all other respects, is not clearly and unmistakably 
erroneous"].  

In an August 2005 letter, the veteran alleged that a date of 
treatment in service was misreported in the June 1973 rating 
decision; he generally disagreed with the way the evidence 
was interpreted by the RO; and, he objected to certain 
information that was included in the rating decision, such as 
his level of education and employment history.  Such claims 
amount to a dispute over how the evidence was evaluated, or 
the weight of probative value attached to the evidence.  
Simply to allege CUE on the basis that a previous 
adjudication improperly interpreted, weighed, or evaluated 
the evidence, or failed to apply the benefit-of-the-doubt 
doctrine, or failed to give reasons and bases, can never rise 
to the stringent definition of CUE.  "Broad-brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process" are also insufficient.  See 
Fugo, 6 Vet. App. at 44.

In essence, for reasons set out in detail above the Board 
concludes that the veteran has not pointed to any undebatable 
error in the application of the law in the June 1973 RO 
rating decision, or any error in the facts as they were known 
at that time, that would compel the conclusion that the 
result would have been manifestly different but for the 
error.  Based on the veteran's failure to identify the type 
of error that could potentially be considered CUE, his claim 
of CUE in the June 1973 decision has not been pled with 
sufficient specificity to raise a valid claim.  

The Court has held that, if the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the VA 
evaluated the facts before it, if the veteran has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the veteran has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
dismissed without prejudice because of the absence of legal 
merit or lack of entitlement under the law.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003); Luallen, 8 Vet. App. 92; 
Caffrey, 6 Vet. App. at 384.  This is the situation here.  

Accordingly, the veteran's appeal as to the CUE issue will be 
dismissed.



Earlier Effective Date

In addition to a CUE claim, the RO also adjudicated a direct 
claim for an earlier effective date for the grant of service 
connection for a lumbar spine disorder.  The Board will 
accordingly also address that theory of entitlement.  The 
Board will first briefly set out the pertinent procedural 
history, and will then address the merits of the claim.

Service connection for a lumbar spine disorder was denied by 
the RO in a June 1973 rating decision.  The veteran did not 
appeal that decision.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

In March 1980, the RO received a claim to reopen the 
previously denied claim.  In a March 1980 rating decision, 
the RO reopened and denied the claim.  The veteran did not 
appeal that decision.  In April 1980, the veteran submitted a 
request that a copy of the May 1973 VA examination report be 
sent to his private physician.  He did not express 
disagreement with the March 1980 denial or express his desire 
to appeal the decision.  In December 1980, the veteran 
submitted a VA Form 21-4138 requesting that he be reexamined.  
He also requested a hearing on the issue.  In February 1981, 
the veteran requested that the hearing be postponed so that 
he could obtain additional evidence.  In February 1981, the 
RO granted the veteran 60 days to submit additional evidence.  
That letter specifically notified the veteran that if the 
additional evidence was not received within one year of the 
date of the February 1981 letter, if entitlement were 
established, benefits would not be paid prior to the date of 
receipt of the additional evidence.  No additional evidence 
was submitted within 60 days of the letter.  

The next submission was not received until February 8, 2002.  
That consisted of a letter from the veteran's representative 
requesting a copy of a "1974 or 1975" rating decision and 
copies of the service medical records.  This was followed by 
similar requests from the veteran and his representative in 
March 2002.  After receipt of the requested information, on 
May 14, 2002, the veteran submitted a "request that the VA 
re-open my claim for service connection for back injury based 
on [...] new and material evidence."  The veteran's claim was 
reopened and granted, effective from the date of receipt of 
the claim to reopen, May 14, 2002.

The effective date of an award of disability compensation 
benefits based upon a reopened claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later, with an exception not pertinent to this appeal.  38 
C.F.R. § 3.400(r) (2005).

Thus, pursuant to 38 C.F.R. § 3.400(r), the effective date 
for the grant of service connection for a lumbar spine 
disorder in this case could not legally be earlier than the 
date of receipt of the reopened claim, May 14, 2002.  A 
review of the evidentiary record, including VA outpatient 
treatment records, does not reveal any informal claim seeking 
service connection for a lumbar spine disorder that was dated 
or received earlier than May 14, 2002.  See 38 C.F.R. §§ 
3.150, 3.155, 3.157 (2005).  As noted above, nothing was 
received from the veteran between the February 1981 letter 
from the RO to the veteran and the February 8, 2002, request 
for copies of prior rating decisions and evidence.  

The February 8, 2002, letter cannot be considered an informal 
claim, nor can the similar requests from the veteran and his 
representative in March 2002.  An informal claim is defined 
as any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant or his representative.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2005).  
None of the documents received by VA prior to the May 14, 
2002, identified any benefit being sought or indicated an 
intent on the part of the veteran to apply for any benefit.  
The May 14, 2002, VA Form 21-4138 is the earliest document of 
record that meets those criteria.  Accordingly, an effective 
date earlier than May 14, 2002, for the grant of service 
connection for a lumbar spine disorder is not warranted.  

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from his lumbar spine disability since he left 
service, and filed a claim upon leaving service, which was 
ultimately granted, he should be compensated for the entire 
period of time.  However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  

The effective date assigned in this case is dictated by the 
date of filing of the veteran's claim to reopen.  An 
effective date earlier than May 14, 2002, is therefore not in 
order.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to these elements.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, ad a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2005).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. § 4.45 
(2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas, 1 Vet. App. at 312-313.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria and has determined that they 
would not produce retroactive effects since they affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 

Analysis

The veteran is currently evaluated at the 20 percent level 
for lumbosacral degenerative disc disease with spondylosis 
and spondylolisthesis, under Diagnostic Code 5243 
[intervertebral disc syndrome].  Prior to the amendment of 
the regulations, he was rated at 20 percent under Diagnostic 
Code 5292, which provides that limitation of motion of the 
lumbar spine warrants a 20 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.

Words such as "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and other medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

The Board notes that a 30 percent level is included in the 
current version of the rating schedule, but applies only to 
cervical spine impairment.  A 40 percent rating for 
thoracolumbar impairment under the current Diagnostic Code 
5243 requires forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

The Board finds that, based on either version of the rating 
schedule, a rating higher than 20 percent is not supported.  
Clinical findings during the period on appeal include the 
following measurements for range of lumbar spine motion.  

On VA examination in September 2002, the veteran could bend 
forward to 60 degrees.  The examiner noted tightening in the 
back and pain, but did not describe the point of onset of 
such symptoms.  The veteran was able to comfortably extend to 
15 degrees.  

On VA examination in June 2003, the veteran could bend 
forward to 70 degrees, and this was specifically noted by the 
examiner as the point of onset of pain.  He could flex beyond 
this point to 85 degrees, but this motion was accompanied by 
pain.  The veteran could bend backward to 10 degrees without 
symptoms.  

On examination in February 2004, the examiner stated that his 
objective findings were identical to those recorded in the 
June 2003 report.  

In sum, the veteran is able to flex forward to between 60 and 
70 degrees, and this has recently been noted as without pain.  
Under the current version of the rating schedule, such 
findings warrant a 20 percent disability rating, based on the 
60 degree finding.  

Moreover, such findings do not more nearly approximate severe 
limitation of motion than moderate limitation of motion.  The 
Board finds that this is true in light of the significant 
amount of pain-free flexion shown on the June 2003 and 
February 2004 examinations.  The Board also finds it 
significant, as noted in the March 2004 addendum, that the 
veteran does not require any assistive devices such as a 
cane; he is steady on his feet; he walks unaided, and he can 
do so for unlimited distances.  The Board believes that such 
findings are consistent with moderate impairment due to 
limitation of motion and do not more nearly approximate 
severe impairment.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
requested in his March 2003 statement that a 30 percent 
rating be assigned based on chronic pain in addition to 
limitation of motion.  In this case, the June 2003 VA 
examiner found that the veteran could bend forward to 70 
degrees before the onset of pain, and to 85 degrees with 
pain.  Thus, pain was specifically considered in the range of 
motion reported.  As the veteran has already been 
appropriately compensated for pain, the Board can identify no 
basis on which to assign a higher rating based on the DeLuca 
factors.  In March 2004, the February 2004 examiner noted 
that there was no weakness.  Factors such as incoordination 
and fatigability have not been shown.  Accordingly, 
entitlement to a disability rating higher than 20 percent is 
not supported on the basis of limitation of motion under 
either version of the rating schedule.  

As the veteran has a diagnosis of degenerative disc disease, 
the Board has also considered whether a rating higher than 20 
percent is warranted on that basis or whether it would be to 
the veteran's advantage to separately rate the orthopedic and 
neurologic manifestations of the disability.  

Under the former criteria, intervertebral disc disease 
warrants a 20 percent evaluation if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  If there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

The February 2004 examiner could identify no positive 
physical findings to substantiate the veteran's complaints of 
subjectively decreased sensation in the left leg.  Motor 
examination was essentially normal except that the left thigh 
and lower leg were approximately 1 inch less in circumference 
than the right.  However, the examiner found that this was 
unrelated to the veteran's spine condition.  Reflexes were 
normal.  In a March 2004 addendum, the February 2004 examiner 
also noted that there was no spasm, weakness or tenderness.  
Similarly, in June 2003, the VA examiner found no evidence of 
significant disc disease.  Motor and sensory examination of 
the lower extremities was grossly within normal limits, with 
normal knee and ankle jerks and perception of light touch.  
An MRI of the lumbar spine was conducted in April 2002.  The 
impression was minimal hypertrophic changes in the facet 
joints at L5-S1, but otherwise a normal lumbar spine.  

The Board acknowledges, as pointed out by the veteran, that a 
December 1980 report of J.M.C. contains a finding of 
moderately severe chronic back muscle spasms.  However, this 
is well prior to the period now on appeal.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Based on the current evidence, the Board can find no basis to 
conclude that the veteran's intervertebral disc syndrome more 
nearly approximates severe than moderate or for concluding 
that a separate compensable evaluation is warranted for 
neurological impairment.  

An incapacitating episode is defined in the rating schedule 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  There is no evidence 
showing prescribed bed rest for intervertebral disc syndrome 
for any length of time.  The June 2003 VA examiner 
specifically reported that the veteran spent no significant 
time in bed.  In the March 2004 addendum report, the February 
2004 VA examiner noted that the veteran has lost no time from 
his job in the past year and had no prescribed periods of 
incapacitation.  Accordingly, a higher rating is not 
warranted based on incapacitating episodes.

As the veteran has a historical diagnosis of chronic 
lumbosacral strain, the Board has also considered whether a 
higher rating is warranted under the former Diagnostic Code 
5295 [lumbosacral strain].  Under that code, a 40 percent 
rating requires severe symptomatology, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

First, the Board notes that the record contains no findings 
with respect to Goldthwaite's sign.  The evidence does not 
show that there is any listing of the spine to either side.  
While there is an X-ray finding of rotoscoliosis in May 1973, 
this is clearly a bone defect and not a listing of the spine 
resulting from, or compensating for, muscle strain, as 
contemplated by the rating criteria.  The veteran's forward 
bending, most recently measured to 70 degrees, without pain, 
is not considered marked, but is more appropriately 
classified as moderate.  There are no findings consistent 
with abnormal mobility on forced motion.  The veteran has not 
lost lateral motion of the spine.  On VA examination in 
September 2002, the veteran was able to laterally flex 
bilaterally to 30 degrees with some discomfort at the 
extremes of flexion.  The veteran could rotate 15 degrees to 
the left and 20 degrees to the right.  On VA examination in 
June 2003, the veteran could bend laterally to 20 degrees 
with slight discomfort in the sacroiliac joint.  On 
examination in February 2004, the examiner stated that his 
objective findings were identical to those recorded in the 
June 2003 report.  Accordingly, the criteria for a 40 percent 
rating under the former Diagnostic Code 5295 are not more 
nearly approximated.

The Board has also considered whether a higher rating is 
warranted based on arthritis.  However, Diagnostic Code 5003 
[arthritis, degenerative (hypertrophic or osteoarthritis)] 
rates by analogy to limitation of motion of the joint 
affected, which is essentially how the disability is now 
rated.  That code also provides a 10 percent rating where 
limitation of motion cannot be objectively confirmed; 
however, in this case, the assigned disability rating already 
exceeds 10 percent.  

The Board has also considered the veteran's statements with 
respect to the severity of his lumbar spine disorder.  In his 
October 2002 notice of disagreement, he stated that he 
experiences pain and limited motion in his back that is 
severe.  In his December 2003 VA Form 9, he contended that 
the examiners have ignored his complaints with respect to 
pain and radicular symptoms and have focused solely on lumbar 
strain.  However, the Board also takes note of the findings 
of the February 2004 examiner, as expressed in a March 2004 
addendum.  He stated that the findings of the February 2004 
examination were influenced by the veteran's lack of effort 
during the examination, in what he perceived as an attempt by 
the veteran to impress the examiner with the severity of his 
symptoms.  He found that the veteran gave the impression of 
exaggerating his pain.  Based on such observations, the Board 
assigns greater probative value to the objective medical 
evidence discussed above than to the veteran's statements.  

The Board also notes that the veteran submitted several 
articles pertaining to lumbar spine disorders.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical opinions which are general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The articles submitted by the veteran are general in nature 
and do not address the veteran's specific situation.  The 
Board accordingly finds that they have minimal probative 
value.

In sum, the preponderance of the evidence establishes that 
the veteran's lumbar spine disability does not warrant more 
than the assigned evaluation of 20 percent.  In reaching this 
decision, the Board has considered whether there is any other 
schedular basis for granting this claim but has found none.

Extra-schedular Consideration

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalizations for his 
low back disorder, and he has apparently not undergone 
surgery for the disability.  In the March 2004 addendum 
report, the February 2004 VA examiner noted that the veteran 
has lost no time from his job in the past year.

In sum, there is no indication in the record that this case 
involves such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

The claim that the June 1973 RO rating decision contained CUE 
is dismissed.

An effective date earlier than May 14, 2002, for the grant of 
service connection for a lumbar spine disability is denied.

A disability rating higher than 20 percent for a lumbar spine 
disability is denied.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


